 
EXHIBIT 10.1
 
 
POST-RETIREMENT COMPENSATION AGREEMENT




This Agreement (“Agreement”) is entered into as of the 7th day of July, 2009,
between PROVIDENT SAVINGS BANK, F.S.B. (the “Bank”) and DONAVON P. TERNES (the
“Executive”) with reference to the following facts.


A.           The Executive has been employed by the Bank since November 1, 2000,
and has performed his duties in an exemplary manner resulting in substantial
profits to the Bank.


B.            In recognition of the Executive’s services to the Bank, the Bank
desires to enter into a Post-Retirement Compensation Agreement with the
Executive, pursuant to which the Executive is entitled to receive certain
post-retirement benefits.


NOW, THEREFORE, the parties hereto agree as follows:
 


1.           Retirement Benefit.
 
                If the Executive experiences a “Separation From Service” (as
defined in Section 409A of the Internal Revenue Code of 1986 (“Section 409A”),
taking into account the rules and presumptions provided in the regulations under
Section 409A) from the Bank after reaching age 62, the Bank shall pay the
Executive a retirement benefit equivalent in value to a monthly income for the
remainder of the Executive’s life equal to fifty percent (50%) of the
Executive’s Final Average Monthly Salary (“Basic Benefit”).  The term “Final
Average Monthly Salary” shall mean the average gross amount of the Executive’s
basic monthly salary determined in accordance with the Bank’s customary payroll
practices, before tax withholding and other payroll deductions and including
deferred salary compensation when credited rather than when paid, but excluding
bonus or incentive awards, director fees paid to the Executive by the Bank or
its Affiliates and any accelerated payments of future salary.  “Final Average
Monthly Salary” shall be computed based on the highest paid thirty-six (36)
consecutive months of the Executive’s employment with the Bank.
 


2.           Distribution of Benefits.
 
(a)           Time of Distribution.  Except as otherwise provided herein, or
required or permitted by Section 409A, the Executive’s payment shall be made by
the 60th day following the date of the Executive’s Separation From Service (the
“60th Day”), or if the 60th Day is not within the calendar year of the
Executive’s Separation From Service, no later than the 15th day of the third
month following the Executive’s Separation from Service.


(b)           Form of Benefit.  The Bank shall make a lump sum payment to the
Executive in an amount equal to the actuarially determined discounted present
value of the Basic Benefit.  In calculating the actuarially determined present
value of the Basic Benefit, the calculation shall be as of the date of the
Executive’s Separation From Service and shall be based on the prevailing
National Association of Insurance Commissioners (“NAIC”) standard mortality
tables used as of such date, and the discount rate used shall be the lesser of
the prime rate or the Eleventh District cost of funds.


3.           Early Termination.


(a)           Death, Disability or Involuntary Termination: Full Benefits.  If,
prior to reaching age sixty-two (62), the Executive experiences a Separation
From Service from the Bank as a result of death, Disability, or Involuntary
Termination prior to or within 12 months following the effective time of
 
 
 
a Change in Control, the Executive, or his surviving spouse, if applicable,
shall be entitled to a lump sum benefit equal to the amount that would have
become payable to the Executive pursuant to Section 2(a); provided, however,
that such lump sum benefit shall be reduced by any benefit actually received by
the Executive under a long-term disability policy maintained by the Bank.  The
timing of the distribution of the benefit provided under this Section 3(a) shall
be subject to the provisions of Section 2(a) and subject to Section 4.


(b)           For purposes of Section 3(a), the following definitions shall
apply:


(i)           The term “Involuntary Termination” shall mean the termination of
the employment of Executive (A) by the Bank without the Executive's express
written consent; or (B) by the Executive by reason of a material diminution of
or interference with his duties, responsibilities or benefits, including
(without limitation), if the termination of employment occurs within 30 days
of  any of the following actions unless consented to in writing by the
Executive: (I) a requirement that the Executive be based at any place other than
Riverside, California, or within a radius of 35 miles from the location of the
Bank's administrative offices as of the initial effective date of this
Agreement, except for reasonable travel on Bank business; (II) a material
demotion of the Executive; (III) a material reduction in the number or seniority
of personnel reporting to the Executive or a material reduction in the frequency
with which, or in the nature of the matters with respect to which such personnel
are to report to the Executive, other than as part of a Bank-wide reduction in
staff; (IV) a reduction in the Executive's base salary or a material adverse
change in the Executive's perquisites, benefits, contingent benefits or
vacation, other than (1) as part of an overall program applied uniformly and
with equitable effect to all members of the senior management of the Bank, or
(2) as a result of a material adverse change in the Bank's financial condition
and results of operations, which results in the Bank no longer qualifying as a
“well capitalized” institution pursuant to applicable regulations, however, such
reduced base salary shall be no less than 100% of Executive’s current base
salary; (V) a material permanent increase in the required hours of work or the
workload of the Executive; or (VI) the failure of the board of directors of the
Bank (“Board of Directors”) (or a board of directors of a successor of the Bank)
to elect the Executive as Chief Operating Officer of the Bank (or a successor of
the Bank) or any action by the Board of Directors (or a board of directors of a
successor of the Bank) removing the Executive from such office.  The term
"Involuntary Termination" does not include Termination for Cause (as defined
herein), Separation from Service due to death or Disability, retirement or
suspension or temporary or permanent prohibition from participation in the
conduct of the Bank's affairs under Section 8 of the Federal Deposit Insurance
Act ("FDIA").


(ii)           The term "Change in Control" means (A) any "person," as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (other than (I) Provident Financial Holdings, Inc.
(the “Company”), (II) any subsidiary or subsidiaries of the Company (or its
successors) that are part of the affiliated group (as defined in Section 1504 of
the Internal Revenue Code of 1986, as amended (the "Code"), without regard to
subsection (b) thereof) that includes the Bank, including but not limited to the
Company, (III) any person (as hereinabove defined) acting on behalf of the
Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, (IV) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or (V) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then outstanding
securities; (B) individuals who are members of the Board of Directors of the
Company or the Bank on the effective date of this Agreement (the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the effective date whose
election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board or whose nomination for election by
 
 
 
2


 
the Company's stockholders was approved by the nominating committee serving
under an Incumbent Board or who was appointed as a result of a change at the
direction of the Office of Thrift Supervision ("OTS") or the Federal Deposit
Insurance Corporation ("FDIC"), shall be considered a member of the Incumbent
Board; (C) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (I) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person (as
hereinabove defined) acquires more than 25% of the combined voting power of the
Company's then outstanding securities; or (D) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company's
assets (or any transaction having a similar effect); provided that the term
"Change in Control" shall not include an acquisition of securities by an
employee benefit plan of the Bank or the Company or a change in the composition
of the Board at the direction of the OTS or the FDIC.


(iii)           The term “Disability” shall mean a disability that causes the
Executive to be entitled to benefits under the terms of the then-current
disability plan, if any, of the Bank.  If no such disability plan exists, then
Disability shall have the same meaning as under Section 409A.


(c)           Termination by Executive Reduced Benefits.    Subject to Section
3(a) and Section 3(d), if the Executive experiences a Separation From Service
from the Bank prior to reaching age sixty-two (62) for any reason other than as
described under Section 3(a), the monthly benefits due and payable to the
Executive under this Agreement shall be reduced from fifty percent (50%) of the
Executive’s Final Average Monthly Salary by multiplying the benefits otherwise
payable hereunder by a fraction, the numerator of which shall be the number of
months between November 1, 2000, and the date of such termination of employment,
and the denominator of which shall be the number of months from November 1,
2000, to the date Executive reaches the age sixty-two (62).  The Executive shall
be entitled to commence receipt of such reduced monthly benefits hereunder upon
reaching age sixty-two (62), subject to Section 4 hereof.   Distribution of the
benefit provided under this Section 3(a) shall be pursuant to the provisions of
Section 2.


(d)           Termination for Cause.  In no event shall any payment be made
under this Agreement if Executive is Terminated for Cause.  The phrase
"Terminated for Cause" shall mean termination of the employment of the Executive
with the Bank because of the Executive’s personal dishonesty, incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.   The Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the Board of Directors of the Bank at a meeting of the
Board of Directors duly called and held for such purpose (after reasonable
notice to the Executive, which shall not be less than 30 days notice, and an
opportunity for the Executive, together with the Executive 's counsel, to be
heard before the Board of Directors), stating that in the good faith opinion of
the Board of Directors, the Executive has engaged in conduct described in the
preceding sentence and specifying the particulars thereof in detail, which
determination shall be subject to a complete and de novo review as to
reasonableness and good faith.




 
 
3



 


4.           Section 409A-Required Delay of Benefit Payments


Notwithstanding anything herein to the contrary, if the Executive is considered
a “Specified Employee” (within the meaning of Section 409A) at the time of his
Separation From Service, then no benefits which are considered to be deferred
compensation under Section 409A shall be paid to the Executive until six months
after the date of the Executive’s Separation From Service, or his death if
earlier.


5.           Non-assignment of Benefits.


Neither the Executive, his spouse (if any), his designated beneficiaries (if
any) or his estate shall have any right to alienate, pledge, hypothecate,
encumber or dispose of the right to receive payments under this Agreement, nor
shall such payments be subject to pledge, attachment or claims of
creditors.  Such payments and the rights thereto are expressly declared to be
nonassignable and nontransferable.  In the event of any attempted assignment of
transfer, the Bank shall not be bound thereby and may fully discharge its
obligations under this Agreement by making the payments provided for in this
Agreement to the parties designated herein.


6.           Successors.


This Agreement shall be binding upon and inure to the benefit of any successor
of the Bank and any such successor shall be deemed substituted for the Bank
under the terms of this Agreement.  As used in this Agreement, the term
“successor” shall include any firm, corporation, or other business entity which
at any time, whether by merger, consolidation, purchase or other corporate
reorganization involving the Bank, acquires all or substantially all of the
assets or business of the Bank.


7.           Administration.


The Personnel/Compensation Committee of the Board of Directors (the “Committee”)
shall be responsible for administration of this Agreement, and shall have the
authority to make, amend or rescind such rules and to make such determinations
as it shall deem necessary or appropriate for the proper implementation of this
Agreement; provided that, the Committee shall report all actions taken by it to
the Board of Directors on a regular basis.  Any action taken or determination
made by the Committee shall be final, binding and conclusive on all parties
absent manifest error.  The Committee shall be the agent for the service of
process on the Bank in connection with this Agreement.


8.             Procedure For Appeal of Denial of Benefits: Arbitration.


(a)           The Executive, or the Executive’s spouse if applicable, shall have
the right to request review by the Committee of any decision denying claims for
benefits under this Agreement in accordance with the following appeal procedure:


(i)           The Committee shall provide notice in writing to the Executive (or
to the Executive’s spouse, if applicable) if a claim for benefits under this
Agreement has been denied in whole or in part.  Such notice shall be made within
60 days of the receipt by the Committee of the claim or, if special
circumstances require, and the Executive (or spouse) is so notified in writing,
within 90 days of the receipt by the Committee of the claim.  The notice shall
(A) set for the specific reasons for the denial of benefits; (B) contain
specific references to provisions of the Agreement relevant to the denial; (C)
describe any material and information, if any, necessary for the claim for
benefits to be allowed, which had been requested, but not received by the
Committee; and (D) advise the Executive (or spouse) that any
 
 
 
4


 
appeal of the Committee’s adverse determination must be made in writing to the
Committee, within 90 days after receipt of this notification, setting forth the
facts upon which the appeal is based.


(ii)           If the Executive (or spouse) fails to appeal the Committee’s
denial of benefits in writing and within ninety (90) days, the Committee’s
determination shall become final and conclusive.


(iii)           If the Executive (or spouse) timely appeals the Committee’s
denial of benefits, the Committee shall reexamine all issues relevant to the
original denial of benefits.  The Committee may in addition, upon at least ten
(10) days written notice, request the claimant or his representative to appear
personally before it to make an oral presentation or answer questions that may
have been raised, or the Executive (or spouse) or their representative may make
a request to appear personally before the Committee.


(iv)           The Committee shall advise the Executive (or spouse) in writing
of its decision and the specific reasons on which such decision was based within
60 days of receipt of the written appeal, or personal appearance of the
Executive (or spouse) or their representative, unless special circumstances
require an extension of such sixty (60) day period for not more than an
additional sixty (60) days.  Where such extension is necessary the Executive (or
spouse) shall be given written notice of the delay.


(b)           If any issue regarding claims under this Agreement is not resolved
to the satisfaction of the Executive, or the Executive’s spouse if applicable,
such issue shall be submitted for final and binding arbitration in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator’s award resulting from such arbitration in any
court of competent jurisdiction.


9.           Notices, Statements and Reports.


The Committee shall be the “administrator” of the Agreement as defined in
Section 3(16)(A) of the Employee Retirement Income Security Act of 1974
(“ERISA”) for purposes of the reporting and disclosure requirements imposed by
ERISA and the Internal Revenue Code of 1986, as amended.


10.           Indemnification.


To the extent permitted by applicable law and regulation, the Bank shall
indemnify and hold harmless the members of the Board of Directors and the
members of the Committee from and against any and all liabilities, costs, and
expenses incurred by such persons as a result of any act, or omission to act, in
connection with the performance of such persons’ duties, responsibilities, and
obligations under this Agreement, other than such liabilities, costs and
expenses as may result from the negligence, gross negligence, bad faith, willful
misconduct, or criminal acts of such persons.


11.           Withholding.


All amounts paid pursuant to this Agreement shall be subject to applicable
federal, state and local tax withholding laws and regulations.


12.           Headings.


Headings herein are for convenience only, are not a part hereof and shall not be
used in construing this Agreement.
 
 
 
 
 
5


 

 
13.           Counterparts.


This Agreement maybe be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute one instrument.




14.           Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
California.


15.           Severability.


Any provisions of this Agreement which is held to be prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability only,
without invalidating the remaining provisions hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set opposite their respective names.
 
 

DATE    EXECUTIVE                     July 7, 2009   /s/Donavon P. Ternes      
DONAVON P. TERNES                        BANK                PROVIDENT SAVINGS
BANK, F.S.B.                By:/s/Craig G. Blunden       CRAIG G. BLUNDEN      
        BOARD OF DIRECTORS                /s/Deborah L. Hill       DEBORAH L.
HILL                                  

 
 








 

 
6 

 
